People v Bryant (2015 NY Slip Op 00903)





People v Bryant


2015 NY Slip Op 00903


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2013-03723
 (Ind. No. 7292/05)

[*1]The People of the State of New York, respondent,
vMichael Bryant, appellant.


Lynn W. L. Fahey, New York, N.Y. (Paul Skip Laisure of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Chun, J.), imposed February 20, 2013, upon his conviction of attempted murder in the first degree, manslaughter in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Reichbach, J.) on March 14, 2007.
ORDERED that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Kearney, 116 AD3d 1064; People v Flowers, 116 AD3d 710).
The defendant's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court